WUEST, Chief Justice
(concurring in result).
I concur in the result. The issue is whether there was “... reasonable cause to believe there may have been a violation....” SDCL 37-1-11.2. The trial court held there was not. That is a question of law which is fully reviewable by this court. Johnson v. Skelly Oil Co., 359 N.W.2d 130 (S.D.1984). The testimony upon which the Attorney General relies is vague, indefinite, and subject to different interpretations; therefore, the trial court should be affirmed.